


110 HR 1576 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1576
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2007
			Mr. Thompson of
			 California (for himself, Mr. Camp of
			 Michigan, Mr. Kind,
			 Mr. McDermott,
			 Mr. Cantor,
			 Mr. Blumenauer,
			 Mr. Lewis of Georgia,
			 Mr. Chandler,
			 Mr. Saxton,
			 Mr. Gerlach,
			 Mr. Murphy of Connecticut,
			 Mr. Fortenberry,
			 Mrs. Tauscher,
			 Mr. Issa, Mr. Bartlett of Maryland,
			 Mr. Radanovich,
			 Mr. Gilchrest,
			 Mr. Kuhl of New York,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Israel,
			 Mr. Cardoza,
			 Mr. Ehlers,
			 Mr. Bishop of New York, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions.
	
	
		1.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.
			
